Citation Nr: 0627198	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-06 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a spine 
injury with lumbar disc disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The veteran served a period of active duty from December 1942 
to March 1946. 

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDING OF FACT

A lumbar disability is first shown years after the veteran's 
separation from service, and is not related to events, 
disease, or injury during military service.


CONCLUSION OF LAW

A lumbar disability was not incurred or aggravated during 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be given to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, VA's duties have been fulfilled.  Letters dated 
in December 2002 and January 2006 from VA as well as the 
January 2004 statement of the case (SOC) issued by the RO met 
the four notice requirements specified in Pelegrini.  
Therefore, VA has no outstanding duty to inform the veteran 
that any additional information or evidence is needed.

VA provided notice to the veteran both before and after the 
RO adjudicated the veteran's service connection claim.  
Nevertheless, the Board finds that any defect with respect to 
the timing of the notice was harmless error.  The content of 
the notice fully complied with the requirements of U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005), and 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thereafter, 
the veteran's claim was readjudicated in the March 2006 
supplemental statement of the case (SSOC) issued by the RO.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, the Board finds no defect in 
notice that results in any prejudice to the veteran.  
Moreover, the veteran has not shown or alleged any prejudice 
in the content of the notice concerning this issue.

The veteran was not notified of all five elements of a 
service connection claim, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  However, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question not 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes that the preponderance of 
the evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

As for VA's duty to assist a veteran, the veteran's service 
medical records and VA treatment records have been obtained 
and associated with the file.  After the veteran contended in 
March 2004 VA treatment note that he had spinal surgery 
during active service in 1943, the RO requested treatment 
records from the Brooklyn Naval Hospital in 2004.  
Unfortunately, no records were located during the search.  In 
this case, there is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained or attempted to be 
obtained.  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  A VA medical 
opinion was obtained to determine the etiology of the 
veteran's claimed lumbar disability.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claim 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claim.  38 C.F.R. 
§ 3.159(d) (2005).


The Merits of the Claim

The veteran asserts that he has a lumbar disability as a 
result of an in-service treatment for a pilonidal cyst.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied. 

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Also, 
certain disorders like arthritis may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2005).  
  
In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Service medical records do not show any complaints, 
treatment, or diagnoses of a chronic lumbar disability.  A 
January 1945 service treatment note indicated treatment for 
an inflamed pilonidal cyst that had broke and partially 
drained while the veteran was aboard the USS John J. Powers.  
It was further noted that the veteran was transferred to the 
Naval Hospital in Brooklyn, New York.  An additional service 
treatment note indicated that the cyst teratoma was excised 
on January 26, 1945 and listed March 27, 1945 as the date for 
discharge to duty.  An October 1945 medical record from the 
New Orleans Naval Dispensary showed treatment for an infected 
cyst with broken sutures at the operative site of the January 
1945 excision procedure and listed a diagnosis of cyst 
teratoma.  

The veteran's March 1946 service discharge examination report 
did not discuss the January 1945 surgery or identify any 
chronic lumbar disability.  His separation physical 
examination report specifically indicated that his 
musculoskeletal system was normal.  

In the June 2005 hearing transcript, the veteran reported 
that he was kept at the hospital for many weeks after the 
January 1945 surgical procedure to allow the cyst excision 
wound to heal because surgical stitches kept breaking open 
with movement.             

VA treatment records dated from January 2002 to April 2005, 
including x-ray and MRI reports, show objective findings of 
spinal stenosis, degenerative joint disease of the lumbar 
spine, chronic back pain, lumbar disk disease, and diffuse 
degenerative changes as well as disc bulges of the lumbar 
spine.  

The veteran relies upon a March 2004 statement, authored by 
his treating VA orthopedic physician, who indicated that the 
veteran reported a history of spine surgery in 1943 during 
active service.  The physician listed an impression of 
chronic low back pain and opined that if medical records of 
spine surgery could be found, then it was more likely than 
not that the veteran's lumbar disability was due to injury in 
active service.  

However, in an additional February 2006 VA opinion sought for 
clarification of the prior March 2004 statement, the same VA 
physician noted that she had conducted an extensive review of 
the veteran's claims file.  Thereafter, she opined that the 
veteran's lumbar disability was not caused by or the result 
of events during service, including surgery and treatment for 
a pilonidal cyst.  She also indicated that medical literature 
did not support a connection for treatment of such a cyst and 
a lumbar disorder as had by the veteran.  

There is no competent medical evidence in support of the 
claim.  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  
To the extent that the treating VA physician opined of a 
connection between the veteran's in-service cyst surgery and 
his current back disorder, the opinion is without probative 
value, because the physician was clearly unaware at the time 
of the opinion of the clinical facts of record.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

The Board has considered the veteran's hearing testimony and 
the written statements submitted in support of his 
contentions that he has a current lumbar disability as a 
result of an injury during active military service.  The 
veteran's statements do not establish a nexus between the 
claimed disability and events during his military service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as a diagnosis or opinion as to medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In sum, competent medical evidence of record does not show 
that the veteran's claimed lumbar disability is related to 
active service.  Further, objective medical findings of a 
lumbar disability are first shown more than 50 years after 
separation from active service and cannot be presumed to have 
been incurred during service.  Consequently, entitlement to 
service connection for a lumbar disability is not warranted, 
as objective medical findings of record do not show any 
relationship between the claimed disability and active 
service.  As the preponderance of the evidence is against the 
veteran's service connection claim, the benefit-of-the-doubt 
doctrine does not apply.  See Ortiz v. Principi, 274 F.3d 
1361, 1365 (Fed. Cir.).


ORDER

Service connection for residuals of a spine injury with 
lumbar disc disease is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


